Order granting judgment creditor’s motion under section 793 of the Civil Practice Act, to compel the judgment debtor to make installment payments from his earnings on account of its judgment. Appeal by judgment debtor, who asserts that no payment should be required from him on account of the judgment. Cross-appeal of judgment creditor, who seeks a larger payment on account of its judgment. Order affirmed, without costs. No opinion. Lazansky, P. J., Carswell, Johnston and Taylor, JJ., concur; Hagarty, J., not voting.